Exhibit 10.2

 

[g65291kki001.jpg]

 

One Penn Plaza, Suite 19th Floor

New York, NY 10119

(212) 845-8200

 

January 4, 2016

 

Mr. Glenn Sblendorio

 

Dear Glenn:

 

The board of directors (the “Board”) of Ophthotech Corporation (the “Company”)
has provided for the following severance benefits to be provided to you in the
event of your termination of employment with the Company, on the terms and
conditions set forth herein.

 

1.              Severance.

 

(a)                                 If your employment is terminated (1) at any
time by the Company without Cause or by you for Good Reason (as such terms are
herein defined) or (2) within one year following a Change in Control Event (as
defined in the Company’s 2013 Stock Incentive Plan), by the Company, or its
successor, without Cause or by you for Good Reason, the Company or its successor
will (i) pay you in a lump sum on the Payment Date (as herein defined) (A) an
amount equal to twelve (12) months of your then-current base salary, less
standard employment-related withholdings and deductions and (B) an amount equal
to a pro-rated portion of your Target Bonus (as such term is defined in your
offer of employment with us dated January 4, 2016 (the “Offer Letter”)) for the
year in which your employment terminates, provided, however, that if your
employment is terminated under the circumstances described in (2) of this
Section 1(a), the Company or its successor will instead pay you an amount equal
to your Target Bonus for the year in which your employment terminates, in either
case, without regard to whether the performance goals with respect to such
Target Bonus have been established or met and less standard employment-related
withholdings and deductions, and (ii) provided you elect to continue your and
your eligible dependents’ participation in the Company’s medical and dental
benefit plans pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1986 (“COBRA”), reimburse you for the monthly premium to continue such coverage
for the lesser of the twelve (12) full calendar months immediately following the
month in which the termination of your employment occurs and the end of the
calendar month in which you become eligible to receive group health plan
coverage under another employee benefit plan.  Notwithstanding the foregoing, if
the reimbursement of monthly premiums would otherwise violate the
nondiscrimination rules or cause the reimbursement of claims to be taxable under
the Patient Protection and Affordable Care Act of 2010, together with the Health
Care and Education Reconciliation Act of 2010 (collectively, the “Healthcare
Reform Act”) or Section 105(h) of the Internal Revenue Code of 1986, as amended
(the “Code”), these payments shall be treated as

 

1

--------------------------------------------------------------------------------


 

taxable payments to you and you shall be subject to imputed income tax treatment
to the extent necessary to eliminate any discriminatory treatment or taxation
under the Act or Section 105(h).

 

(b)                                 Notwithstanding the foregoing, the Company
shall not be obligated to pay you the severance payments provided for herein
unless you have timely executed (and not revoked) a separation agreement in a
form to be provided by the Company.  Such separation agreement must be executed
and become binding and enforceable within sixty (60) calendar days after the
effective date of your termination of employment (such 60th day, the “Payment
Date”); provided however, that if the 60th day following the date of termination
occurs in the next calendar year following the date of termination, then the
Payment Date shall be no earlier than January 1 of such following calendar year.

 

(c)                                  For purposes hereof, “Cause” shall mean
that: (i) you failed to attempt in good faith, refused or willfully neglected to
perform and discharge your material duties and responsibilities; (ii) you have
been convicted of, or pled nolo contendere to, a felony or other crime involving
fraud or moral turpitude; (iii) you breached your fiduciary duty of loyalty to
the Company, or acted fraudulently or with material dishonesty in discharging
your duties to the Company; (iv) you undertook an intentional act or omission of
misconduct that materially harmed or was reasonably likely to materially harm
the business, interests, or reputation of the Company; (v) you materially
breached any material provision of this letter or any other agreement with the
Company; or (vi) you materially breached any material provision of any Company
code of conduct or ethics policy. Notwithstanding the foregoing, “Cause” shall
not be deemed to have occurred unless: (A) the Company provides you with written
notice that it intends to terminate your employment hereunder for one of the
grounds set forth in subsections (i), (v) or (vi) within sixty (60) days of such
reason(s) occurring, (B) if such ground is capable of being cured, you have
failed to cure such ground within a period of thirty (30) days from the date of
such written notice, and (C) the Company terminates your employment within six
(6) months from the date that Cause first occurs.

 

(d)                                 For purposes hereof, “Good Reason” shall
mean, without your written consent: (i) any change in your position or reporting
relationship with the Company that diminishes in any material respect your
authority, duties or responsibilities; (ii) any material reduction in your base
compensation; (iii) a material change in the primary geographic location at
which services are to be performed by you (unless the new location is closer to
your primary residence than the prior location); or (iv) a material breach of
any provision hereof by the Company or any successor or assign. Notwithstanding
the foregoing, “Good Reason” shall not be deemed to have occurred unless:
(A) you provide the Company with written notice that you intend to terminate
your employment hereunder for one of the grounds set forth in subsections (i),
(ii), (iii) or (iv) of the immediately preceding sentence within sixty (60) days
of such reason(s) occurring, (B) if such ground is capable of being cured, the
Company has failed to cure such ground within a period of thirty (30) days from
the date of such written notice, and (C) you terminate your employment within
six (6) months from the date that Good Reason first occurs. For purposes of
clarification, the above-listed conditions shall apply separately to each
occurrence of Good Reason and failure to adhere to such conditions in the event
of Good Reason shall not disqualify you from asserting Good Reason for any
subsequent occurrence of Good Reason.

 

2

--------------------------------------------------------------------------------


 

2.              Equity Acceleration.  If your employment with the Company, or
its successor, is terminated by the Company or such successor without Cause or
by you for Good Reason within the one (1) year period following a Change in
Control Event, then the then-unvested portion of any equity awards held by you
that vest solely based on the passage of time shall immediately vest in full and
become exercisable or free from forfeiture or repurchase, as applicable, as of
the date of such termination.

 

3.              Modified Cutback.

 

(a)                                 Notwithstanding any other provision of this
letter agreement, the Offer Letter, or any other agreements between you and us,
except as set forth in Section 3(b) hereof, in the event that the Company
undergoes a “Change in Ownership or Control” (as defined below), the Company
shall not be obligated to provide you a portion of any “Contingent Compensation
Payments” (as defined below) that you would otherwise be entitled to receive to
the extent necessary to eliminate any “excess parachute payments” (as defined in
Section 280G(b)(1) of the Code) for you.  For purposes of this Section 3(a), the
Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Payments” and the aggregate amount (determined in accordance with
Treasury Regulation Section 1.280G-1, Q/A-30 or any successor provision) of the
Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Amount.”

 

(b)                                 Notwithstanding the provisions of
Section 3(a), no such reduction in Contingent Compensation Payments shall be
made if (1) the Eliminated Amount (computed without regard to this sentence)
exceeds (2) 100% of the aggregate present value (determined in accordance with
Treasury Regulation Section 1.280G-1, Q/A-31 and Q/A-32 or any successor
provisions) of the amount of any additional taxes that would be incurred by you
if the Eliminated Payments (determined without regard to this sentence) were
paid to you (including, state and federal income taxes on the Eliminated
Payments, the excise tax imposed by Section 4999 of the Code payable with
respect to all of the Contingent Compensation Payments in excess of your “base
amount” (as defined in Section 280G(b)(3) of the Code), and any withholding
taxes).  The override of such reduction in Contingent Compensation Payments
pursuant to this Section 3(b) shall be referred to as a
“Section 3(b) Override.”  For purpose of this paragraph, if any federal or state
income taxes would be attributable to the receipt of any Eliminated Payment, the
amount of such taxes shall be computed by multiplying the amount of the
Eliminated Payment by the maximum combined federal and state income tax rate
provided by law.

 

(c)                                  For purposes of this Section 3 the
following terms shall have the following respective meanings:

 

(i)  “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.

 

(ii) “Contingent Compensation Payment” shall mean any payment (or benefit) in
the nature of compensation that is made or made available (under this Agreement
or otherwise) to a “disqualified individual” (as defined in Section 280G(c) of
the Code) and

 

3

--------------------------------------------------------------------------------


 

that is contingent (within the meaning of Section 280G(b)(2)(A)(i) of the Code)
on a Change in Ownership or Control of the Company.

 

(d)                                 Any payments or other benefits otherwise due
to you following a Change in Ownership or Control that could reasonably be
characterized (as determined by the Company) as Contingent Compensation Payments
(the “Potential Payments”) shall not be made until the dates provided for in
this Section 3(d).  Within 30 days after each date on which you first become
entitled to receive (whether or not then due) a Contingent Compensation Payment
relating to such Change in Ownership or Control, the Company shall determine and
notify you (with reasonable detail regarding the basis for its determinations)
(1) which Potential Payments constitute Contingent Compensation Payments,
(2) the Eliminated Amount and (3) whether the Section 3(b) Override is
applicable.  Within 30 days after delivery of such notice to you, you shall
deliver a response to the Company (the “Executive Response”) stating either
(A) that you agree with the Company’s determination pursuant to the preceding
sentence or (B) that you disagree with such determination, in which case you
shall set forth (x) which Potential Payments should be characterized as
Contingent Compensation Payments, (y) the Eliminated Amount, and (z) whether the
Section 3(b) Override is applicable.  In the event that you fail to deliver an
Executive Response on or before the required date, the Company’s initial
determination shall be final.  If you state in the Executive Response that you
agree with the Company’s determination, the Company shall make the Potential
Payments to you within three business days following delivery to the Company of
the Executive Response (except for any Potential Payments which are not due to
be made until after such date, which Potential Payments shall be made on the
date on which they are due).  If you state in the Executive Response that you
disagree with the Company’s determination, then, for a period of 60 days
following delivery of the Executive Response, you and the Company shall use good
faith efforts to resolve such dispute.  If such dispute is not resolved within
such 60-day period, such dispute shall be settled exclusively by arbitration in
New York, New York, in accordance with the rules of the American Arbitration
Association then in effect.  Judgment may be entered on the arbitrator’s award
in any court having jurisdiction.  The Company shall, within three business days
following delivery to the Company of the Executive Response, make to you those
Potential Payments as to which there is no dispute between the Company and you
regarding whether they should be made (except for any such Potential Payments
which are not due to be made until after such date, which Potential Payments
shall be made on the date on which they are due).  The balance of the Potential
Payments shall be made within three business days following the resolution of
such dispute.

 

(e)                                  The Contingent Compensation Payments to be
treated as Eliminated Payments shall be determined by the Company by determining
the “Contingent Compensation Payment Ratio” (as defined below) for each
Contingent Compensation Payment and then reducing the Contingent Compensation
Payments in order beginning with the Contingent Compensation Payment with the
highest Contingent Compensation Payment Ratio.  For Contingent Compensation
Payments with the same Contingent Compensation Payment Ratio, such Contingent
Compensation Payment shall be reduced based on the time of payment of such
Contingent Compensation Payments with amounts having later payment dates being
reduced first.  For Contingent Compensation Payments with the same Contingent
Compensation Payment Ratio and the same time of payment, such Contingent
Compensation Payments shall be reduced on a pro rata basis (but not below zero)
prior to reducing Contingent Compensation Payment

 

4

--------------------------------------------------------------------------------


 

with a lower Contingent Compensation Payment Ratio.  The term “Contingent
Compensation Payment Ratio” shall mean a fraction the numerator of which is the
value of the applicable Contingent Compensation Payment that must be taken into
account by you for purposes of Section 4999(a) of the Code, and the denominator
of which is the actual amount to be received by you in respect of the applicable
Contingent Compensation Payment.  For example, in the case of an equity grant
that is treated as contingent on the Change in Ownership or Control because the
time at which the payment is made or the payment vests is accelerated, the
denominator shall be determined by reference to the fair market value of the
equity at the acceleration date, and not in accordance with the methodology for
determining the value of accelerated payments set forth in Treasury Regulation
Section 1.280G-1Q/A-24(b) or (c)).

 

(f)                                   The provisions of this Section 3 are
intended to apply to any and all payments or benefits available to you under
this letter agreement or any other agreement or plan of the Company under which
you receive Contingent Compensation Payments.

 

4.              Miscellaneous.

 

(a)                                 Code Section 409A.  The intent of the
parties is that payments and benefits under this letter comply with, or be
exempt from, Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”).  Accordingly, if any
provision of this letter is ambiguous, such that one interpretation would
subject a payment or benefit to the excise tax imposed by Code Section 409A and
an alternative interpretation would not so subject the payment or benefit, the
parties intend the interpretation that would not so subject the payment or
benefit to apply.  With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Code Section 409A, (i) the right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that this
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(a) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect, and
(iii) such payments shall be made on or before the last day of your taxable year
following the taxable year in which the expense occurred, provided that any tax
gross-ups may be reimbursed by the end of the calendar year following the
calendar year in which such taxes are remitted to the taxing authorities. For
purposes of Code Section 409A, each payment hereunder shall be treated as a
separate payment and your right to receive any installment payments pursuant to
this Agreement shall be treated as a right to receive a series of separate and
distinct payments. In no event may you, directly or indirectly, designate the
calendar year of any payment to be made under this letter that is considered
nonqualified deferred compensation. Termination of employment as used herein
shall mean separation from service within the meaning of Code Section 409A. In
the event at the time of any separation from service you are a “specified
employee” within the meaning of Code Section 409A, any deferred compensation
subject to Code Section 409A payable as a result of such termination shall not
be paid prior to the earlier of six (6) months after such termination and your
death and shall be paid immediately thereafter.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Governing Law.  This letter shall be
governed by and construed in accordance with the laws of the State of New York
(without reference to the conflicts of laws provisions thereof).  Any action,
suit, or other legal proceeding which is commenced to resolve any matter arising
under or relating to any provision of this letter shall be commenced only in a
court of the State of New York (or, if appropriate, a federal court located
within New York), and the Company and you each consents to the jurisdiction of
such a court.  The Company and you each hereby irrevocably waive any right to a
trial by jury in any action, suit or other legal proceeding arising under or
relating to any provision hereof.

 

(c)                                  Conflict; Amendment; Counterparts.  This
letter agreement sets forth the Company’s sole obligation, subject to the terms
and conditions set forth herein, to provide severance benefits to you.  The
severance benefits set forth in this letter agreement are therefore in lieu of,
and not in addition to, the severance benefits described in Section 6 the Offer
Letter or any other provision thereof or any other agreement or arrangement
between you and us.  Except as modified hereby, the terms of the Offer Letter
remain in full force and effect.  This agreement may only be modified in a
document signed by both the Company and you.  This agreement may be executed in
counterparts, each of which will be deemed an original, but all of which will be
deemed one and the same instrument.

 

[Remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

If the provisions of this agreement are acceptable to you, please sign and date
this agreement below and return the signed and dated version to me on or before
January 5, 2016.

 

 

 

Sincerely,

 

 

 

 

OPHTHOTECH CORPORATION

 

 

 

 

 

By:

   /s/ Amy R. Sheehan

 

Amy R. Sheehan

 

Vice President, Human Resources

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

   /s/ Glenn Sblendorio

 

 

 

Glenn Sblendorio

 

 

 

 

 

Date:

   1/4/2016

 

 

 

 

7

--------------------------------------------------------------------------------